Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department on March 6,1944. Respondent was charged with having been guilty of crime and misdemeanor, in violation of subdivision 2 of section 90 of the Judiciary Law and canons *18529 and 32 of the Canons of Professional Ethics, predicated upon his conviction, in 1957, in New Jersey, of three counts of “ Lewdness or indecency” in violation of section 2A:115-1 of the New Jersey Statutes. The Referee correctly found that the charge was sustained. He thoroughly explored all the evidence submitted concerning the crimes of which respondent had been found guilty, as well as respondent’s fitness to continue as a member of the Bar.
Respondent should be disbarred.
Botein, P. J., Rabin, McNally, Steuer and Capozzoli, JJ., concur.
. Respondent disbarred effective March 28, 1967.